Case 2:20-cv-13134-LVP-RSW ECF No. 36-13, PageID.2657 Filed 12/02/20 Page 1 of 3




                      Exhibit 13
12/2/2020Case    2:20-cv-13134-LVP-RSW Trump
                                         ECF    No.mixes
                                             lawsuit 36-13,    PageID.2658
                                                         up 'red                       Filed
                                                                 flags' in Michigan with      12/02/20 Page 2 of 3
                                                                                         Minnesota




 ELECTIONS


Trump lawsuit confuses Michigan and
Minnesota locations in affidavit claiming
voter fraud
Savannah Behrmann USA TODAY
Published 6:32 p.m. ET Nov. 20, 2020


WASHINGTON – An affidavit from President Donald Trump’s legal team that claimed to
prove widespread voter fraud confused two "M" states: Michigan and Minnesota.

The affidavit was as part of a larger lawsuit actually filed in Georgia by pro-Trump and
conservative attorney L. Lin Wood that sought to discredit that state's election results by
pointing to alleged discrepancies and problems with Dominion Voting Systems.

Trump, his legal team, and his supporters have continued to tout unsubstantiated claims
that Dominion Voting Systems has led to widespread fraud in several states.

Fact check: What's true and what's false about the 2020 election

To point out the supposed problems with Dominion Voting Systems in Georgia,
the affidavit, filed as analysis from Texas resident and cybersecurity expert Russell
Ramsland, was intended to show supposed errors in Michigan, as both states use Dominion
Voting Systems to tabulate election results.

However, the Ramsland affidavit appeared to confuse townships in Minnesota for Michigan.

Ramsland highlighted a number of "statistical anomalies and red flags" he claimed proved
"that election results have been manipulated within the Dominion/Premier system in
Michigan."

He specifically highlighted several precincts in Michigan where the number of votes cast
appeared to exceed the number of registered voters in the county.

‘It cannot be done’: Biden lawyer says Michigan electoral plot would be unconstitutional


https://www.usatoday.com/story/news/politics/elections/2020/11/20/trump-lawsuit-mixes-up-red-flags-michigan-minnesota/6362056002/   1/2
12/2/2020Case    2:20-cv-13134-LVP-RSW Trump
                                         ECF    No.mixes
                                             lawsuit 36-13,    PageID.2659
                                                         up 'red                       Filed
                                                                 flags' in Michigan with      12/02/20 Page 3 of 3
                                                                                         Minnesota



Many of the municipalities cited in the Michigan (MI) document, such as Albertville,
Houston, Monticello, Runeberg, Lake Lillian, Brownsville, Wolf Lake, Height of Land,
Detroit Lakes, Frazee, and Kandiyohi, are located in Minnesota (MN).

The affidavit was filed Tuesday. A federal judge dismissed Wood's lawsuit on Thursday,
which sought to halt the certification of Georgia's election, saying it came too late and lacked
merit.

More: In Pennsylvania, Trump wants questioned ballots or the entire election thrown out.
His claims of fraud remain baseless.

Georgia completed a hand recount and audit of votes on Thursday, confirming President-
elect Joe Biden won the state.

The "risk-limiting audit" found Biden won Georgia by 12,284 votes, a narrower margin than
the 14,196-vote lead he held immediately following the election. Local election
administrators identified uncounted ballots in four counties. Each was the result of human
error.

On Friday, saying "numbers don't lie," Georgia Secretary of State Brad Raffensperger
certified those election results.

Trump’s legal team had promoted the affidavit as proof of widespread evidence of voter
fraud.

Election 2020 live updates: Georgia election official certifies Biden victory

Ramsland had claimed in the affidavit that "excess ballots" were allegedly processed, but it is
unclear where the data listed came from.

According to actual data from the Minnesota Secretary of State, there were 4,202 registered
voters in Monticello P-2, but only 3,776 votes were cast in the presidential election.

USA TODAY has reached out to Wood for comment.

This Georgia lawsuit that mixed-up Michigan and Minnesota is just one of several filed by
Trump's legal team that have been dismissed.




https://www.usatoday.com/story/news/politics/elections/2020/11/20/trump-lawsuit-mixes-up-red-flags-michigan-minnesota/6362056002/   2/2
